Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gabrielle Gelozin on 08/11/2022.
CLAIMS
Claims 9-11 and 17-20 are canceled.

REASONS FOR ALLOWANCE
Claims 1-7, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1, 7, and 16 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1, 7, and 16 discloses an ion pump (100, fig 1) comprising an evacuable envelope having a chamber (114), a first cathode and a second cathode (130) spaced apart in the chamber (114) and an anode (140) between the first and second cathodes (130), the anode body (140) has an anode surface that includes a substantially cylindrically-shaped interior surface, wherein the interior surface includes an inward facing contoured surface portion (552, fig 7) and a textured surface portion (554, fig 7) adjacent the contoured surface portion, the contoured surface portion is smooth and featureless and the textured surface defines a plurality of sputtered material capture regions (560, fig 7) bounding the contoured surface portion,  and the textured surface contacts a first end of the anode body and the contoured surface portion contacts the textured surface portion and moves toward the second end of the anode body.
Welch (USPN 3,994,625) discloses an ion pump (fig 2) comprising an evacuable envelope having a chamber (inside 11, fig 2), a  first cathode and a second cathode (16) spaced apart in the chamber and an anode (12) spaced between the first and second cathodes (16), the anode body (each cylinder of 12) has an anode surface that includes a substantially cylindrically-shaped interior surface, wherein the interior surface includes an inward facing contoured surface portion (552, fig 7).
However, Welch does not disclose an anode interior surface that has both a contoured surface portion that is smooth and featureless and a textured surface portion adjacent the contoured surface portion, the contoured surface portion is smooth and featureless and the textured surface defines a plurality of sputtered material capture regions bounding the contoured surface portion,  and the textured surface contacts a first end of the anode body and the contoured surface portion moves contacts the textured surface portion and moves toward the second end of the anode body.
Katagiri (USPN 7,615,765) discloses an anode (4, fig 10) that has both a contoured surface portion (top of 4, fig 10) that is smooth and featureless and a textured surface portion (bottom portion of 4, fig 10) adjacent the contoured surface portion, the contoured surface portion is smooth and featureless (top of 4 is smooth and featureless) and the textured surface (bottom portion of 4) defines a plurality of sputtered material capture regions bounding the contoured surface portion (the gettering material and mesh acts as a capture region),  and the textured surface contacts a first end of the anode body and the contoured surface portion moves contacts the textured surface portion and moves toward the second end of the anode body (fig 10). However, Katagiri does not disclose a textured surface on the interior surface of the anode, and anode being between two cathodes.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1, 7, and 16 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746